Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered July 14, 2003, convicting defendant upon his plea of guilty of the crime of attempted assault in the second degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to the reduced charge of attempted assault in the second degree and was sentenced as a second felony offender in accordance with the negotiated plea agreement to a prison term of 2 to 4 years. Defendant appeals, contending that the sentence should be reduced in the interest of justice. We disagree. Defendant was sentenced in accordance with the plea agreement and, given his lengthy and violent criminal history, we find no extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Smith, 2 AD3d *8781057, 1058 [2003], lv denied 2 NY3d 746 [2004]; People v Archangel, 272 AD2d 686, 687 [2000]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.